  



[logo.jpg]  [logo2.jpg] 

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
26th day of May, 2020 (the “Effective Date”), between iCAD, Inc., a corporation
with a principal place of business at 98 Spit Brook Road- Suite 100, Nashua, NH
03062 (which hereinafter includes any parent, subsidiary and affiliate, and is
collectively referred to as the “Company”), and R. Scott Areglado (hereinafter
referred to as “Executive” or “you”). In consideration of the promises and the
mutual covenants herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
mutually agree as follows:

 

1.       Eligibility For Employment. The Immigration Reform and Control Act
requires all employees of U.S. companies to have evidence of identity and
authorization to work in the U.S. Executive represents and warrants that
Executive has such authorization and will provide the Company with evidence
thereof on or before the Effective Date of this Agreement. Executive further
acknowledges that the Company may perform a background check on Executive for
purposes relating to Executive’s Company employment, after providing written
notice to and obtaining written consent from Executive. At all times Company
shall comply with the Fair Credit Reporting Act and any other applicable laws
regarding background checks. and Executive agrees that if the results of said
background check are unsatisfactory to the Company, the Company may terminate
this Agreement immediately upon written notice, and Executive shall have no
further rights or obligations hereunder.

 

2.       Employment Period. Executive’s employment hereunder shall be effective
on the Effective Date and shall continue until terminated by either party in
accordance with Section 7. The period during which Executive is employed under
this Agreement shall be referred to herein as the “Employment Period.” The date
on which this Agreement terminates pursuant to Section 7 shall be referred to
herein as the “Termination Date.”

 

3.       Employment Period Duties. During the Employment Period, the Executive
shall be employed by and serve as Chief Financial Officer of the Company on a
full-time basis reporting directly to the Company’s Chief Executive Officer
(“CEO”) or anyone else designated by the Company to supervise Executive. The
Executive shall perform such duties as are normally associated with the position
of Chief Financial Officer of the Company and chief financial officer of a
public company and such duties as are assigned to Executive from time to time
and are consistent with those performed by the position of Chief Financial
Officer of the Company and chief financial officer of a public company. The
Company reserves the right from time to time to change the nature and scope of
Executive’s duties. Executive hereby agrees and understands that the primary
place of work is the Company office in Nashua, NH, and that Executive may also
be required to travel, including travel overseas, in furtherance of the duties
of the position.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

4.       Exclusive Service. Executive hereby agrees to devote all of his/her
reasonable efforts and business time, attention, and energies to the performance
of his/her duties under this Agreement and to the Company; provided that
Executive may serve on the board of directors of purely philanthropic or civic
organizations or on the board of directors of one other company that is not
competitive with the business of the Company (“Corporate Boards”), in each case
only to the extent that such service or participation does not interfere with
Executive’s employment with the Company or duties under this Agreement.
Executive may serve on the board of directors of additional companies that are
not competitive with the business of the Company to the extent that such service
or participation does not interfere with Executive’s employment with the Company
or duties under this Agreement and Executive has advised the Company prior to
commencing, and the Company has consented (which consent shall not be
unreasonably withheld) to, such additional Corporate Board service.

 

5.       Restrictive Covenants. Executive understands and acknowledges that
Executive will have direct and indirect responsibility for managing and
overseeing analysis throughout the Company, working directly with the executive
team, and overseeing special projects. Executive understands and agrees that his
duties extend to all geographic regions in which the Company operates and all
other jurisdictions where the Company conducts business during the Employment
Period in furtherance of the Company’s business and relationships. Executive
further understands and agrees that Executive will have and be given access to,
solely for the purpose of furthering the Company’s business, all of the
Company’s trade secrets, and proprietary and confidential information, Executive
will become familiar with such trade secrets and information, and Executive’s
services will be special, unique and extraordinary to the Company in this
regard. Consequently, the Executive agrees as follows:

 

5.1       During the Employment Period and during the one (1) year period
following the Termination Date (the “Covenant Period”), Executive will not,
directly or indirectly, individually or jointly, own any interest in, operate,
join, control, promote, participate, engage or have any other interest (whether
Executive is acting as owner, partner, stockholder, employee, broker, agent,
principal, trustee, board member, corporate officer, director, advisor,
consultant or in any other capacity), or enter into the employment of or perform
any other services for any person or entity (other than the Company) that
engages in any business activities that are competitive with the business in
which the Company is engaged during the Employment Period, anywhere in the
United States (the “Covenant Area”). Executive agrees and understands that the
provisions described in this Section 5.1 are necessary to protect the good will
and the confidential, proprietary and trade secret information belonging to the
Company. Notwithstanding anything herein to the contrary, this Agreement will
not prevent Executive from holding for investment up to 5%, or any amount
provided by law, whichever is greater, of any class of stock or other securities
of a publicly held company, if such stock is publicly traded and listed on any
national or regional stock exchange.

 

5.2        Executive understands that the Company has spent considerable time,
effort and expense developing proprietary information and has taken reasonable
measures to protect its secrecy. Therefore, as a condition of employment with
the Company, Executive shall execute the Non-Solicitation, Non-Disclosure and
Inventions Assignment Agreement (the “NDA”), which is attached hereto as Exhibit
A and incorporated by reference herein. The NDA is intended to survive and does
survive the termination or expiration of this Agreement. The obligations, duties
and liabilities of the Executive pursuant to this Section 5 and Exhibit A of
this Agreement are continuing, absolute and unconditional, and shall remain in
full force and effect, despite any termination of this Agreement for any reason
whatsoever, with or without Cause.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

6.       Compensation and Benefits. As compensation for the services to be
performed by the Executive under this Agreement, the Company agrees to pay the
Executive, and the Executive agrees to accept the following:

 

6.1      Salary. The Company shall pay to the Executive an annual base salary of
Two Hundred Forty Thousand US Dollars ($240,000) (the “Base Salary”) commencing
on the Effective Date of this Agreement, which shall be payable in equal
installments, not less frequently than bi-weekly, in accordance with the
Company’s payroll practices; shall be subject to customary and required
deductions and withholdings; and shall be reviewed by the Company in its sole
discretion based upon the Executive’s and the Company’s performance and may be
increased.

 

6.2       Discretionary Bonus.

 

Executive will be eligible to participate in Company’s annual discretionary
bonus plan for executives, subject to its terms and conditions, with the
potential to earn a short-term cash and/or equity-based bonus up to 35 percent
of Executive’s Base Salary (“Discretionary Bonus”).  Please reference the
current year bonus plan for details. No annual Discretionary Bonus is
guaranteed, and its payment rests in the sole discretion of the Company.

 

6.3       Benefits. The Executive shall be entitled to participate in the
Company’s benefit plans, including but not limited to, medical, dental, vision,
life and disability insurance plans, and 401k plan for its employees, subject to
the eligibility and contribution requirements, enrollment criteria and the other
terms and conditions of such plans. The Company reserves the right to modify,
amend and eliminate any such plans, in its sole and absolute discretion.

 

6.4       Paid Time Off. Executive shall be entitled to paid time off and
holidays pursuant to the terms of the Company’s paid time off policy as may
exist and be amended from time to time.

 

6.5       Expense Reimbursement. The Company shall reimburse the Executive for
any reasonable out-of-pocket business expense, including for travel, marketing,
entertaining or other similar business expenses incurred by the Executive during
the Employment Period in the discharge of the position duties under this
Agreement (“Expense”); provided that for each Expense, such Expense was incurred
and the related reimbursement request was made, in compliance with the Company’s
expense reimbursement policy in effect and supported by relevant documentation.
To the extent any reimbursements referenced in Section 6.6 (and any other
reimbursements of costs and expenses provided for herein) are includable in the
Executive’s gross income for Federal income tax purposes, all such
reimbursements and the automobile expense allowance shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

7.       Termination. Notwithstanding any other provision of this Agreement, the
employment relationship between the Company and Executive shall be an at-will
employment relationship.  Either party may terminate Executive’s employment
under this Agreement at any time for any reason.  For purposes of this
Agreement, the “Termination Date” shall mean (a) if Executive’s employment is
terminated by death, the date of death; (b) if Executive’s employment is
terminated by Disability, the fifteenth (15th) day after Notice is given; and
(c) If Executive’s employment is terminated with Cause, without Cause, or for
Good Reason (as defined below), the later of the date specified in the Notice or
after expiration of any applicable cure periods, if any.  No matter the reason
for termination, on or prior to the Termination Date, Executive shall return to
the Company any and all Proprietary Information (as defined Exhibit A) in the
Executive’s possession, together with any and all other property of the
Company.   

 

7.1       Notice of Termination. In the event this Agreement is terminated by
Executive for any reason other than for Good Reason (as defined below),
Executive shall provide the Company with a written notice (“Notice”) of
Executive’s intent to terminate this Agreement at least four weeks prior to the
Termination Date.  In the event that the Agreement is terminated by the
Executive for Good Reason, Executive must satisfy the Good Reason Process and
Good Reason Cure Period as defined below. In the event that this Agreement is
terminated by the Company without Cause (as defined below), the Company shall
provide the Executive with Notice of its intent to terminate this Agreement at
least two weeks prior to the Termination Date. For purposes of this Agreement,
Notice shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated. For the purpose of this Section 7, “Cause” shall mean
Executive: (i) fails or refuses to substantially perform Executive’s obligations
under this Agreement or to the Company (other than such failure directly
resulting from a legally-protected illness, condition or disability); provided,
however, that the Company shall have provided Executive with written notice that
such actions are occurring and the Executive has been afforded at least fifteen
(15) days to cure same; (ii) engaging in illegal conduct, gross negligence or
willful misconduct (including but not limited to, theft, fraud, embezzlement and
securities law violations) that may be injurious to the Company or its
affiliates; (iii) violating a federal or state law or regulation applicable to
the Company’s business which violation may be injurious to the Company; (iv)
breaching the terms of any restrictive covenant agreement, confidentiality
agreement or invention assignment agreement between Executive and the Company; 
(v) being convicted of, or entering a plea of nolo contendere to, a felony, or
committing any act of moral turpitude, dishonesty or fraud, or the
misappropriation of property belonging to the Company or its affiliates; (vi)
engaging in any act that constitutes misconduct, theft, fraud,
misrepresentation, conflict of interest, or breach of fiduciary obligations or
duty of loyalty to the Company; (vii) possessing or use of illegal drugs, a
prohibited substance and/or alcohol, to such extent that it impairs Executive’s
ability to perform the duties or responsibilities or compromises the safety of
Executive or others, subject to applicable law; or (viii) violating or failing
to comply with any securities law, rule or regulation, or stock exchange
regulation or rule relating to or affecting the Company, including, but not
limited to, Executive’s failure or refusal to honestly provide a certificate in
support of the Company or officer or employee of the Company as required under
and in compliance with the Sarbanes-Oxley Act of 2002.  In the event that
Executive terminates this Agreement for any reason other than Good Reason, or
the Company terminates this Agreement for Cause (as defined herein), the
Agreement shall automatically terminate on the Termination Date and Executive
shall only receive payment of any accrued but unpaid Base Salary through the
Termination Date, reimbursement for any unpaid and approved expenses incurred
pursuant to Section 6.6 through the Termination Date, and any accrued but unpaid
vacation (collectively, the “Accrued Amounts”).  “Good Reason” means that
Executive has complied with the “Good Reason Process” (as defined below)
following the occurrence of any of the following events:  (a) the Company
changing the Executive’s position such that he is no longer the Chief Financial
Officer of the Company, or materially diminishing the Executive’s authority,
duties and/or responsibilities such that his authority, duties and/or
responsibilities are no longer commensurate with those customarily associated
with the title of Chief Financial Officer; (b) the Company reducing the
Executive’s compensation below the Base Salary; (c) the Company requiring the
Executive, without his consent, to relocate more than fifty (50) miles from the
Company’s principal office to which he reports as of the Effective Date; (d) any
material breach by the Company of any of its obligations under this Agreement;
or (e) the Company demonstrably demanding that Executive perform his duties in a
manner that violates any applicable laws, the Company Code of Business Conduct
and Ethics, or any Company policies. “Good Reason Process” means that (a) the
Executive reasonably determines in good faith that a Good Reason condition has
occurred; (b) the Executive notifies the Company in writing of the occurrence of
the Good Reason condition within thirty (30) days of the occurrence of such
condition; (c) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than thirty (30) days following such notice (the
“Good Reason Cure Period”), to remedy the condition; (d) notwithstanding such
efforts, the Good Reason condition continues to exist; and (e) the Executive
terminates his/her employment within thirty (30) days after the end of the Good
Reason Cure Period. 

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

7.2      Termination Upon Death or Disability. In the event of Executive’s death
or the Executive’s incapacity due to Disability (as defined herein) during the
Employment Period , the Agreement shall automatically terminate on the
Termination Date and Executive shall only receive payment of the Accrued
Amounts. In the event of Executive’s death, those payments will be made to the
estate, legal representative or beneficiary, as applicable, of Executive and any
death benefits payable and due to the death of Executive under Company benefit
plans or programs will also be paid. For the purpose of this Section 7.2,
Disability shall be defined as the Executive being absent and unable to perform
his duties under this Agreement for either ninety (90) consecutive days or a
total of 90 days out of any period of one hundred and eighty consecutive days,
all as determined in good faith by the Company.

 

7.3      Severance Upon Termination Of Employment Without Cause or for Good
Reason. In the event that the Company terminates this Agreement or Executive’s
employment without Cause (as defined in Section 7.1), or Executive terminates
this Agreement for Good Reason (as defined in Section 7.1 and subject to the
satisfaction of the Good Reason Process and Good Reason Cure Period), then
subject to the conditions set forth in this Section 7.3, the Executive shall
receive the Accrued Amounts, as well as an amount equal to the pro rata share of
the Discretionary Bonus which would otherwise been payable in accordance with
Section 6.3 hereof for the employment year in which the Termination Date occurs,
payable at such time the Discretionary Bonus, if any, would otherwise have been
payable in accordance with Section 6.3 hereof. The Executive shall also receive
an amount equal to twelve (12) months of Executive’s then current Base Salary,
less all applicable withholdings and deductions, paid over such 12-month period
in installments on the Company’s regular payroll schedule following the
Termination Date; and the Company shall pay its share of the COBRA premiums
necessary to continue Executive’s health insurance coverage in effect for
Executive and Executive’s eligible dependents (as of the Termination Date) for
twelve (12) months beyond the Termination Date, provided that Executive timely
elects continued coverage under COBRA following the Termination Date.
Executive’s receipt of payments and benefits in this Section 7.3 is conditioned
on and subject to (i) Executive signing and not rescinding this Agreement and
the NDA attached hereto as Exhibit A (and incorporated herein), and (ii)
Executive signing and not rescinding an effective, general release of all claims
in favor of the Company and in a form acceptable to the Company within no
greater than 60 days following Executive’s Termination Date.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

7.4       Termination Following Change in Control. Anything contained herein to
the contrary notwithstanding, in the event the Executive’s employment hereunder
is terminated within six (6) months following a Change in Control (as defined
below) by the Company without Cause, then the Company shall pay to the Executive
in complete satisfaction of its obligations under this Agreement, reimbursement
for any unpaid and approved expenses incurred pursuant to Section 6.6 through
the Termination Date, any accrued but unpaid Base Salary and vacation and, as
severance pay and as liquidated damages (because actual damages are difficult to
ascertain), an amount equal to (i) (a) his Base Salary as then in effect for a
period of eighteen months (18) months from the Termination Date, payable in
equal installments on the Company’s normal payroll dates for the eighteen (18)
month period following the Termination Date; and (b) an amount equal to the
Discretionary Bonus which would otherwise been payable in accordance with
Section 6.2 hereof for the employment year in which the Termination Date occurs,
payable at such time the Discretionary Bonus, if any, would otherwise have been
payable in accordance with Section 6.2 hereof; or (ii) except with regard to the
payment of any amount that is a Section 409A Amount, the Company, in its sole
discretion, may elect to make a lump sum cash payment equal to the present value
of the payments otherwise due under clause (i); provided that if any severance
payment payable after a “Change in Control” as defined in Section 280G of the
Internal Revenue Code of 1986 (the “Code”), either alone or together with other
payments or benefits, either cash or non-cash, that the Executive has the right
to receive from the Company, including, but not limited to, accelerated vesting
or payment of any deferred compensation, options, stock appreciation rights or
any benefits payable to the Executive under any plan for the benefit of
employees, which would constitute an “excess parachute payment” (as defined in
Code Section 280G), then such severance payment or other benefit shall be
reduced to the largest amount that will not result in receipt by the Executive
of a parachute payment. The determination of the amount of the payment described
in this subsection shall be made by the Company’s independent auditors at the
sole expense of the Company. For purposes of clarification the value of any
options described above will be determined by the Company’s independent auditors
using a Black-Scholes valuation methodology.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
(i) when any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act, but excluding the Executive, the Company or any subsidiary or any affiliate
of the Company or any employee benefit plan sponsored or maintained by the
Company or any subsidiary of the Company (including any trustee of such plan
acting as trustee), becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act) of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities; or
(ii) the occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a subsidiary
or an affiliated company of the Company through purchase of assets, or by
merger, or otherwise.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

If within six (6) months after the occurrence of a Change in Control, the
Company shall terminate the Executive’s employment without Cause, then
notwithstanding the vesting and exercisability schedule in any stock option or
other equity award agreement between the Company and the Executive, all unvested
stock options and other equity awards granted by the Company to the Executive
pursuant to such agreement shall immediately vest and become exercisable and
shall remain exercisable for not less than 180 days thereafter.

 

8.       Injunctive Relief. Executive and the Company: (i) intend that the
provisions of Section 5 and Exhibit A be and become valid and enforceable; (ii)
acknowledge and agree that the provisions of Section 5 and Exhibit A are
reasonably necessary to protect the legitimate interests of the Company; and
(iii) that any violation of Section 5 or Exhibit A will result in immediate and
irreparable injury to the business and good will of the Company for which there
exists no adequate remedy at law. Accordingly, Executive agrees that if she
violates any of the provisions of Section 5 or Exhibit A then, in addition to
any other remedy available at law or in equity, the Company shall be entitled to
specific performance or injunctive relief without posting a bond, or other
security, and without notice to Executive or the necessity of proving actual
damages.

 

9.       Warranties and Covenants. As an inducement to the Company to enter into
this Agreement, Executive represents and warrants as follows: (i) there exist no
impediments or restraints, contractual or otherwise on Executive’s power, right
or ability to enter into this Agreement and to perform his duties and
obligations hereunder; and (ii) the performance of his obligations under this
Agreement do not and will not violate or conflict with any agreement relating to
confidentiality, non-competition or exclusive employment to which Executive is
or was subject.

 

10.        Indemnification. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative, (collectively, a “Proceeding”) by
reason of the fact that Executive is or was an employee, officer or director of
the Company, or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation or a partnership,
joint venture, trust or other enterprise, Executive shall be indemnified and
held harmless by the Company to the fullest extent permitted by, and except as
prohibited under, applicable law from and against any liabilities, costs, claims
and expenses, including all costs and expenses incurred in defense of any
Proceeding (including attorneys’ fees). Costs and expenses incurred by Executive
in defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on Executive’s behalf to repay the amounts so
paid if it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company under this Agreement. This indemnification provision
shall not apply to any Proceeding initiated by Executive or the Company relating
to a dispute between Executive and the Company with respect to this Agreement or
Executive’s employment under this Agreement.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

11.       Directors’ and Officers’ Insurance. The Company represents that it
will use best efforts to maintain directors’ and officers’ liability insurance
during the term of Executive’s employment providing coverage to Executive on
terms that are no less favorable than the coverage provided to the directors and
senior most executives of the Company, subject to the terms and exclusions of
the applicable policy.

 

12.       Withholding. All sums payable to Executive shall be reduced by all
federal, state, local and other withholding and similar taxes and payments
required by applicable law.

 

13.       Code Section 409A; Six Month Holdback. It is intended that all of the
payments and benefits payable under this Agreement satisfy, to the greatest
extent possible, the exemptions from 409A, and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A of the Code. To the extent (i) any
payments to which Executive becomes entitled under this agreement, or any
agreement or plan referenced herein, in connection with Executive’s separation
of service from the Company constitute deferred compensation subject to
Section 409A of the Code and (ii) Executive is deemed by the Company at the time
of such separation of service to be a “specified employee” under Section 409A of
the Code, as determined by Company, by which determination Executive agrees to
be bound, then such payment shall not be made or commence until the earliest of
(i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” (as such term is defined below); (ii) the
date Executive becomes “disabled” (as defined in Section 409A of the Code); or
(iii) the date of Executive’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)( 1 )(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive in one lump sum. With respect to any determination that the payments
or benefits provided for in this Agreement are subject to Section 409A, then
each payment or installment is a separate and distinct payment and, to the
extent any payment under this Agreement may be classified as a “short-term
deferral” within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Each other payment that is
not a “short-term deferral” is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), et. seq., to the maximum extent permitted by that
regulation. With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. For
purposes of this Agreement, separation or termination of Executive’s employment
with the Company shall mean “separation from service” within the meaning of
Section 409A of the Code and Section 1.409A-l(h) of the regulations promulgated
under the Code or any successor regulations. In any event, Company makes no
representations or warranty and shall have no liability to Executive or any
other person if any benefits or payments under this Agreement are determined to
be deferred compensation subject to Code Section 409A and/or to not to satisfy
the conditions of that section. No interest shall be due on amounts deferred.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

14.       Notices. Any notice or other communication required or permitted under
this Agreement shall be in writing and shall be deemed to have been given:
(i) when hand-delivered if delivered by personal delivery or by Federal Express
or similar courier service; (ii) on the date of receipt, refusal or non-delivery
indicated on the return receipt if deposited in the United States mail,
registered or certified, return receipt requested and with proper postage
prepaid; or (iii) when received, if sent by facsimile with a copy sent via
regular U.S. mail. All notices shall be addressed to the Company or Executive at
their respective addresses set forth below, or to such other address as either
party may designate for itself or himself/herself by written notice to the other
given from time to time in accordance with the provisions of this Agreement:

 

  To Executive: R. Scott Areglado     Address on file with the Company        
To Company: iCAD, Inc.     98 Spit Brook Road- Suite 100     Nashua, NH  03062  
  Attn: Chairman of the Board           With a copy to:     Gina D. Wodarski,
Esq.     GDW LAW     177 Huntington Avenue     Suite 1703, PMB 70191     Boston,
MA  02115-3153                                                  

                              

15.       Executive’s Cooperation. During the Employment Period and thereafter,
the Executive shall cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into the Executive’s possession, all at times and on schedules that are
reasonably consistent with the Executive’s other permitted activities and
commitments). In the event the Company requires the Executive’s cooperation in
accordance with this section after the termination of the term of this
Agreement, the Company shall reimburse the Executive for all of his reasonable
costs and expenses incurred, in connection therewith, plus pay the Executive a
reasonable amount per day for his time spent.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

16.       General Provisions.

 

16.1.       Amendment. The provisions of this Agreement may be amended,
modified, supplemented, or otherwise altered only if the Company’s Chairman of
the Council (or Compensation Committee Chairman) and the Executive have each
duly executed and delivered to the other party a written instrument which states
that it constitutes an amendment or modification (as applicable) to this
Agreement and specifies the provision(s) that are being modified or amended (as
applicable).

 

16.2       Representation by Counsel and Mutual Negotiation. Each party has had
the opportunity to be represented by counsel of his or its choice in negotiating
this Agreement. This Agreement shall therefore be deemed to have been
negotiated, drafted and prepared at the joint request and direction of the
parties, at arm’s length, with the advice and participation of counsel, and
shall be interpreted in accordance with its terms and without favor to any
party.

 

16.3.       Binding Effect and Assignment. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the Executive, his/her
heirs, executors, and administrators, and the Company, its successors and
assigns, except that the Executive may not assign any of his/her rights or
duties hereunder without the prior written consent of the Company, which consent
may be withheld by the Company in its sole discretion. Company may assign its
rights, together with its obligations hereunder, to any parent, subsidiary or
successor, or in connection with any sale, transfer or other disposition of all
or substantially all of its business and assets; provided, however, that any
such assignee assumes Company’s obligations hereunder.

 

16.4.       Waivers. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.

 

16.5.       Entire Agreement. This Agreement and its Exhibit sets forth the
entire Agreement between the Company and the Executive relating to its subject
matter and supersedes all such prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter of this
Agreement.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

16.6.       Headings and Interchangeability. The headings of sections and
subsections in this Agreement are merely for convenience of reference and shall
not affect the interpretation of any of the provisions of this Agreement.
Whenever appropriate, the singular form of a word shall be interpreted in the
plural and vice versa. All words and phrases shall be construed as masculine,
feminine or neuter gender, according to the context.

 

16.7.       Further Assurances. Each party agrees to cooperate with the other,
and to execute and deliver, or cause to be executed and delivered, all such
other instruments and documents, and to take all such other actions as may be
reasonably requested of him or it from time to time, in order to effectuate the
provisions and purposes of this Agreement.

 

16.8.       Severability. Whenever possible, each provision of this Agreement
shall be construed and interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition without invalidating the remainder of such provision or any other
provision of this Agreement or the application of such provision to other
parties or circumstances. Without limitation of the foregoing, the parties agree
and acknowledge that the duration, scope and geographic area of the covenants
described in Sections 5 and Exhibit A hereof are fair, reasonable and necessary
in order to protect the goodwill and other legitimate interests of the Company,
that adequate consideration has been received by the Executive for such
obligations, and these obligations do not and will not prevent the Executive
from earning a livelihood. If, however, for any reason any court of competent
jurisdiction determines that such restrictions are not reasonable, that
consideration is inadequate or that the Executive has been prevented unlawfully
from earning a livelihood, such restrictions shall be interpreted, modified or
rewritten to include as much of the duration, scope and geographic area
identified in such provisions as will render such restrictions valid and
enforceable.

 

16.9.       Governing Law. This Agreement, the performance of the parties
hereunder and any dispute arising out of or in connection with this Agreement
shall be governed by the internal laws (and not the law of conflicts) of the
State of Delaware. Any claim or controversy arising out of or in connection with
this Agreement, or the breach thereof, shall be adjudicated exclusively by the
state courts for the State of New Hampshire, or by a federal court sitting in
New Hampshire. The parties hereto agree to the personal jurisdiction of such
courts and agree to accept process by regular mail in connection with any such
dispute.

 

17.       Enforcement. In the event that any proceedings are brought to enforce
this Agreement or remedy any breach hereof, then in addition to any and all
damages resulting from any breach hereof, the prevailing party shall be entitled
to recover its or his costs and expenses, including reasonable attorneys’ fees,
incurred in the proceedings relating to the terms and conditions of this
Agreement.

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  



 



 

[logo.jpg]  [logo2.jpg] 

 

 

18.       Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall constitute an original, no other counterpart
needing to be produced, and all of which, when taken together, shall constitute
but one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

EXECUTIVE: COMPANY:    

/s/ R. Scott Areglado

 

By: /s/ Michael Klein

Name: Michael Klein

Title: Chief Executive Officer 

 

 

 

 

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200 toll free: 866.280.2239 fax: 603.218.6658

www.icadmed.com

  